Citation Nr: 0114846	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-16 740	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to special monthly dependency and indemnity 
compensation (DIC) based on the need for regular aid and 
attendance or by reason of being housebound.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran had active service from July 1942 to October 
1945, September 1947 to April 1955 and May 1956 to September 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant's primary disabilities are uncontrolled 
diabetes, peripheral neuropathy, osteoporosis, 
osteoarthritis, and loss of visual acuity.

3.  The appellant is capable of performing many of the 
activities of daily living, is able to walk without the 
assistance of another person, and is physically and mentally 
able to protect herself from the everyday hazards of life.

4.  The appellant is not substantially confined as a direct 
result of her disabilities to her dwelling and the immediate 
premises.


CONCLUSION OF LAW

The criteria for entitlement to special monthly dependency 
and indemnity compensation based on the need for regular aid 
and attendance or by reason of being housebound have not been 
met.  38 U.S.C.A. § 1311 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.351, 3.352(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In an August 1998 letter, 
the RO advised the appellant that she might be eligible for 
additional DIC benefits and advised her of the evidence 
necessary to substantiate a claim.  Later December 1998 
letter from the RO advised her of further evidence necessary 
to substantiate her claim and she was assisted in attempts to 
secure treatment records.  She was provided a statement of 
the case in May 2000, which discussed the evidence of record, 
the applicable statutory and regulatory law and the reasons 
her claim were denied.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the appellant adequate notice 
regarding the evidence necessary to substantiate her claim 
and that no further assistance to the appellant is required 
to comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

A May 1998 rating decision granted the appellant dependency 
and indemnity compensation (DIC) benefits.  

Treatment records, dating from January to October 1998, from 
Physician Care of Perry shows that the appellant was treated 
primarily for insulin-dependent diabetes.  Her insulin levels 
were increased in October 1998.  Her records also indicate 
that she was unable to drive because of a visual impairment 
related to her diabetes.

In October 1998, the appellant submitted her claim for 
special monthly DIC based on the need for regular aid and 
attendance or by reason of being housebound.  

The appellant also submitted a VA Form 21-2680, Examination 
for Housebound Status or Permanent Need for Regular Aid and 
Attendance, completed by her private physician, Khalil M. 
Afsh, in October 1998.  The physician noted that the 
appellant had osteoporosis, and degenerative joint disease 
with repair of the patella.  He stated that she had visual 
impairment problems secondary to her insulin dependent 
diabetes mellitus and underlying retinopathy and cataract 
surgery.  She was unable to operate a motorized vehicle and 
required assistance at home for activities of daily living 
such as cooking.  The physician noted that she had 
accidentally started fires in her kitchen in the past.  The 
physician did not note any disabilities of the upper 
extremities, the lower extremities, or the spine.  She was 
able to walk without the assistance of others.

Treatment records from Dr. Joel Shugar, dating from December 
1995 to November 1998, reveal that the appellant underwent 
phacoemulsificant and posterior chamber intraocular lens and 
lateral cornthetomy of both eyes in January 1996.  A November 
1998 examination report notes her complaints of excessive 
tearing and blurry vision.  Her corrected vision was 20/25-2 
in the right eye and 20/40-3 in the left eye.  The assessment 
was clinically significant diabetic macular edema and 
allergic conjunctivitis.

May 1999 treatment records from Dr. Afsh show that the 
appellant was hospitalized in May 1999 for syncope and was 
assessed with uncontrolled diabetes.  The assessment also 
included a history of near syncope of undetermined etiology, 
probably related to dehydration and uncontrolled diabetes.  
She was evaluated as stable after her discharge.

Dr. Afsh, in a February 2000 letter, states that the 
appellant suffers from medical disease that makes her to some 
extent disabled and that she requires assistance.

In her VA Form 9, the appellant states that she is unable to 
fully accomplish her daily chores of living and lists these 
as cooking, cleaning, yard work, maintenance on her car and 
lawn mowers, and growing fresh vegetables.

Analysis

Under 38 C.F.R. § 3.351(b)(1), the need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person, 
and that the criteria set forth in paragraph (c) of this 
section are to be applied in determining whether such need 
exists.  38 C.F.R. § 3.351(c) provides that a surviving 
spouse will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in § 3.352(a).

The basic criteria for establishing a factual need for need 
of aid and attendance includes: an inability to dress or 
undress oneself, to keep himself (herself) ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances; inability to feed 
himself (herself) through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment; or the claimant is bedridden, e.g., 
is actually required to remain in bed.  38 C.F.R. § 3.352(a).  
It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions, which the claimant is unable to perform, should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the appellant is so helpless as to need regular aid and 
attendance, not that there be constant need.  Determinations 
that the appellant is so helpless, as to be in need of 
regular aid and attendance will not be based solely upon an 
opinion that the claimant's condition is such as would 
require him or her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States 
Court of Appeals for Veterans Claims (Court) explained that 
because the VA regulation governing claims of entitlement to 
special monthly pension based on need for regular aid and 
attendance provides that certain enumerated factors will be 
accorded consideration in determining whether the claimant is 
entitled to an award of special monthly pension benefits, it 
is mandatory for VA to consider the enumerated factors.  The 
Court further held eligibility for special monthly pension 
benefits based on the need for regular aid and attendance of 
another person must include consideration of the factors 
outlined in 38 C.F.R. § 3.351(c) and 38 C.F.R. § 3.352(a).

The monthly rate of dependency and indemnity compensation 
payable to a surviving spouse who does not qualify for 
increased dependency and indemnity compensation under 38 
U.S.C. 1311(c) based on need for regular aid and attendance 
shall be increased by the amount specified in 38 U.S.C. 
1311(d) if the surviving spouse is permanently housebound by 
reason of disability. The ``permanently housebound'' 
requirement is met when the surviving spouse is substantially 
confined to his or her home (ward or clinical areas, if 
institutionalized) or immediate premises by reason of 
disability or disabilities which it is reasonably certain 
will remain throughout the surviving spouse's lifetime.  38 
C.F.R. § 3.351(e) (2000)

In the instant case, although the appellant alleges that she 
needs regular aid and attendance due to her vision 
impairment, the objective evidence of record does not 
indicate that she is blind or near blind by VA standards.  
The evidence further indicates that she is not in a nursing 
home.  Thus, the first two criteria of 38 C.F.R. § 3.351(c) 
are not applicable in this case, and may not be used to 
support the appellant's claim for special monthly DIC 
benefits based on the need for regular aid and attendance.

As a consequence of the above, the appellant's entitlement to 
the additional benefits shall be determined by whether the 
evidence establishes a factual need for regular aid and 
attendance.  Applying the legal criteria to the facts of this 
case, the Board concludes that the evidence does not 
establish a factual need for regular aid and attendance.  
There is no evidence that the appellant utilizes any special 
prosthetic or orthopedic appliances for which assistance is 
needed or that she has any mental incapacity.  While it is 
evident that the appellant's disabilities do affect some 
daily activities, such as cooking, they are not shown to be 
so severe as to prevent her from performing the routine 
functions or everyday self-care.  In this respect, the Board 
notes that there is no evidence of record that she is 
bedridden or confined to a wheelchair.  She is not noted to 
require any assistive devices to walk.  Moreover, Dr. Afsh 
did not indicate that she was unable to eat, bath, dress or 
attend to the wants of nature without assistance, nor has the 
veteran alleged any inability with regard to these 
activities.  There is further no evidence that her 
disabilities require care or assistance on a regular basis to 
protect her from hazards or dangers incident to her daily 
environment.  While she may no longer garden or maintain her 
yard, and although she may be unable to drive her car, the 
objective medical evidence fails to show that she needs 
regular aid and attendance to perform the very basic 
activities of daily living such as feeding herself, washing 
herself, or attending to the needs of nature.  Moreover, the 
evidence of record does not suggest that she is confined to 
her home by her disabilities.  Therefore ratings for 
additional DIC benefits at the regular aid and attendance or 
housebound rates are not warranted.

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not applicable to the 
instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).



ORDER

Additional DIC based on the appellant's need for regular aid 
and attendance or by reason of being housebound is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

